DETAILED ACTION
Claims 1-16 are pending in the application and under consideration on the merits. The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Rejections
The 35 USC 112(a) rejection is withdrawn in view of the amendment.
The 35 USC 112(b) rejection is withdrawn in view of the amendment.
The 103 rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103(a) as unpatentable over Sawicka et al. (WO 2004/054539); of record in IDS of 11/29/2016).
As to claims 1-8 and 12-16, Sawicka discloses an orally administrable chewable composition (page 1, first paragraph; page 7, last paragraph) comprising an oil-in-water emulsion (page 17, 4-5th full paragraphs) wherein the aqueous phase is gelled using a gelling agent (page 12, 2nd-3rd full paragraphs) that may be gelatin (paragraph bridging pages 11-12), and the oil phase comprises a physiologically tolerable unsaturated fatty acid ester, such as a triglyceride derivative of fish oil (page 14, last paragraph through page 15, 2nd full paragraph)(claims 2-3 and 14), and wherein fish oil naturally comprises physiologically tolerable omega-3 and omega-6 oils as recited by claim 16.  The gelatin may also be used as a taste masking agent for the medicament (paragraph bridging pages 30-31).  The gelling agent may be present in the amount of, for example, 1.6% (Example 26).  The fish oil may be present in the amount of 99% of the oil phase (page st-2nd  paragraphs).  An embodiment comprising 40 wt% oil phase and wherein the oil phase comprises 99% fish oil is within the scope of Sawicka, and would result in an amount of fish oil of 39.6%, which is within the 5-75% range recited by claim 1. Sawicka further discloses working embodiments wherein the overall unit weight is within the scope of claim 1 (see, e.g., Example 3).  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Sawicka further teaches that an aspect of the invention disclosed therein is related to solving the problem of medicinal compositions having bad taste (page 1, 3rd paragraph).
As to claims 4-5, the gelling agent may be gelatin or carrageenan (a “polysaccharide”) and may be used in combination (paragraph bridging pages 11-12). 
Regarding claim 6, Sawicka discloses that the composition may comprise xylitol as a diluent in the amount of 10-98%, which is within the range recited by the claim (page 21, 3rd paragraph).
	As to claim 7, the composition may comprise a citrus flavor (page 21, lines 4-5).  
	Regarding claim 8, the composition may comprise a water soluble vitamin, such as vitamin C (page 30, lines 14-15).
As to claims 12-14, Sawicka discloses a method of treating a human by oral administration of the composition, wherein the composition comprises an active agent such as an analgesic (page 7, 4th paragraph; page 14, 2nd to last paragraph, and page 
As to claims 1-8 and 12-16, Sawicka does not further expressly disclose that the gelatin is present in the amount of 10-25% of the aqueous phase as recited by claim 1.
As to claims 1-8 and 12-16, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the Sawicka composition by increasing the amount of the gelatin thickening/gelling/taste-masking agent to arrive at the amounts recited by claim 1, since the amount of a thickener is a result effective variable that will affect the solidity and gel nature of the final composition, and further because Sawicka teaches the use of gelatin as a taste-masker for the active medicament such that the amount of the gelatin taste-masking agent will affect the ability of the composition to taste-mask the medicament and is therefore a result effective variable for this additional reason.  The resulting composition is viewed as being free of bad odor and taste as recited by claim 1, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Additionally, see the 35 USC 112(b) rejection, infra regarding the limitations of 
Claim 9 is rejected under 35 U.S.C. 103(a) as unpatentable over Sawicka et al. (WO 2004/054539) as applied to claims 1-8 and 12-16 above, and further in view of Base et al. (US 2004/0001873; of record in IDS of 11/29/2016).
The teachings of Sawicka are relied upon as discussed above.  Sawicka does not further explicitly disclose shaping the composition into the forms recited by claim 9.
Base, however, discloses a nutritional supplement using a gelled delivery vehicle that can be shaped into a visually pleasing form, such as the shape of a dog (Abstract and paragraph 47).
As to claim 9, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Sawicka as combined supra by shaping it into the form of an animal such as a dog as taught by Base, in order to obtain a visually appealing consumer product.  
	Claims 10-11 are rejected under 35 U.S.C. 103(a) as unpatentable over Sawicka et al. (WO 2004/054539) as applied to claims 1-8 and 12-16 above, and further in view of Toren (U.S. Pat. No. 5,549,204; of record in IDS of 11/29/2016).
The teachings of Sawicka are relied upon as discussed above.  Sawicka does not further explicitly disclose that the composition is in an air-tight compartment containing one dose unit, such as a blister pack as recited by claims 10-11.
	Toren, however, discloses a blister pack providing one dose unit air-tight compartments (see Abstract and Figure 1).

Response to Applicant’s Arguments
Applicant refers to arguments and experimental evidence submitted in the grandparent application regarding unexpected results involving the ability to deliver fish oils without unpleasant taste, smell, and mouthfeel.  Applicant asserts that such benefits extend to compositions of the claims, even to unsaturated fatty acid esters that are not fish oil, because the skilled artisan would recognize that they produce sensory experiences.  Applicant submits the Draget declaration, said to show a dramatic improvement in the perceived taste, smell, and texture of inventive compositions relative to the Sawicka-type formulation, even at high loading levels of the fish oil.  
In response, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980} (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100G). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 11OC and 130C. The court affirmed the rejection of claims 1-7 and 9-In re Peterson, 315 F.3d 1325, 1329-31,65 U8PQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
Here, Applicant’s argument that the unexpected results would be expected to be present over the full claim scope is not persuasive, because the evidence depicted in the submitted declaration is limited to compositions comprising fish oil, while claim 1 recites the limitation “physiologically tolerable unsaturated fatty acid ester,” which encompasses fatty acid esters other than those which are associated with poor sensory properties such EPA and DHA.  The Office does not agree that poor sensory qualities are a universal feature of unsaturated fatty acid esters.  
For example, the triglyceride esters of oleic acid are a “physiologically tolerable unsaturated fatty acid ester” found in olive oil and which are therefore within the scope of the claims, but which are not associated with poor sensory qualities based upon the evidence of record. To the contrary, olive oil is recognized as a product with pleasant 
Applicant also argues that the evidence in the declaration contradicts the Office’s assertion that the Sawicka composition is free of bad odor and taste.
In response, the Office has not asserted that the Sawicka composition is free of bad odor and taste, but rather that the Sawicka composition as modified by the rejection is free of bad odor and taste.  The rejection provides a rationale for increasing the amount of gelatin to arrive at an amount within the claimed range, and Sawicka teaches that the gelatin serves as a bad taste masking agent.  The resulting modified composition comprises the same amount of taste masking agent as the claimed composition and therefore is viewed as being free of bad odor and taste.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over all claims of US Pat. No. 9,724, 296, and in view of Sawicka (WO 2004/054539) and/or Base (US 2004/0001873) where indicated below.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see below.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).
    The teachings of the cited secondary references are relied upon as discussed above in the 103 rejections.
The issued claims recite an oral composition comprising a calcium active substance, the composition comprising a chewable gelled oil in water emulsion, wherein gelatin is the gelling agent, and a blister package comprising the composition.  It would have been prima facie obvious to incorporate the elements of the present claims that are absent by the issued claims by selecting fish oil as the active, and to incorporate xylitol as a diluent, a water soluble vitamin, and citrus flavors into the composition, as well as carrageenan, and to form the formulation as an animal shape, since Sawicka and Base as combined in the 103 rejections supra teach that fish oil is useful as the oil in the oil phase of a chewable gelled oil in water emulsion, that gelatin or carrageenan is useful as 
 Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-12 of US Pat. No. 9,539,205.
Although the issued claims are not identical, they are not patentably distinct because they recite an oral composition comprising an orally administrable chewable composition in unit dosage form comprising an oil in water emulsion in which the aqueous phase is gelled and comprises gelatin and carrageenan and fish oil, wherein the composition further comprises xylitol, citrus flavor, a water soluble vitamin, and is in the shape of an animal, doll, vehicle, rod, strip, or tube shape, a package in the form of an air tight blister pack comprising the composition, and a method of treating a human In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The resulting composition is viewed as being free of odor and taste as recited by claim 1, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-14 of US Pat. No. 10,383,818.
 Although the issued claims are not identical, they are not patentably distinct because they recite an oral composition comprising an orally administrable chewable composition in unit dosage form comprising an oil in water emulsion  in which the aqueous phase is gelled and comprises gelatin and carrageenan and fish oil, wherein the composition further comprises xylitol, citrus flavor, a water soluble vitamin, and is in the shape of an animal, doll, vehicle, rod, strip, or tube shape, a package in the form of an air tight blister pack comprising the composition, and a method of treating a human by administering an analgesic or triglyceride by dissolving it in the oil portion of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The resulting composition is viewed as being free of odor and taste as recited by claim 1, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over all claims (10-16 and 25-28) of US Pat. No. 10,668,013 in view of Sawicka (WO 2004/054539) and/or Base (US 2004/0001873) where indicated below.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see below.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). The copending application, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned case as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g).
    The teachings of the cited secondary references are relied upon as discussed above in the 103 rejections.
The copending claims recite an oral chewable composition comprising a gelled oil in water emulsion with a polysaccharide gelling agent, further comprising xylitol, an active, and a blister pack.
Although the copending claims do not specify the amounts of the oil and aqueous phases or the xylitol or the gelling agent, or that the polysaccharide is gelatin, or the presence of a vitamin and citrus flavor, nor the presence of a fish oil and carrageenan, or that the composition is in the shape of an animal as recited by the claims, it would have been prima facie obvious to incorporate these features because Base expressly teaches that a nutritional supplement using a gelled delivery vehicle can be shaped into a visually pleasing form, such as the shape of a dog, and Sawicka suggests using all of these ingredients in a gelled oil in water emulsion chewable composition such that their incorporation is merely the combining of known prior art elements according to known In re Aller, 105 USPQ233. The resulting composition is viewed as being free of odor and taste as recited by claim 1, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  
Response to Applicant’s Arguments
Applicant argues that the present claims are distinct and nonobvious over each set of reference claims, because claim 1 recites “a physiologically tolerable unsaturated fatty acid ester” that constitutes “5 to 75% wt. of the dose unit.”
In response, this limitation is not viewed as imparting a patentable distinction to the present claims, because all the reference claims either recite the presence of a fish oil, which is a physiologically tolerable unsaturated fatty acid ester, or it would have been prima facie obvious to incorporate a fish oil for the reasons discussed above. Additionally, the claimed amounts of the fatty acid ester are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art, as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Garen Gotfredson/
Examiner, Art Unit 1619


 
 
/Patricia Duffy/Primary Examiner, Art Unit 1645